MEMORANDUM **
Albert F. Christman appeals pro se the district court’s judgment dismissing his ac*415tion alleging that various state and county actors deprived him of his constitutional rights in relation to custody of his stepdaughters. We have jurisdiction pursuant to 28 U.S.C. § 1291. See Cato v. Fresno City, 220 F.3d 1073, 1074-75 (9th Cir.2000) (per curiam). We review de novo the district court’s dismissal, Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir.2001), and we affirm.
The district court properly dismissed the State of Oregon and its named employees and judges because those defendants were immune from suit. See Eaglesmith v. Ward, 73 F.3d 857, 859 (9th Cir.1996); Schucker v. Rockwood, 846 F.2d 1202,1204 (9th Cir.1988) (per curiam).
The district court did not abuse its discretion by dismissing James and Johnson because Christman failed to comply with its order to file an amended complaint naming those defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262-63 (9th Cir. 1992).
The district court properly dismissed Clackamas County Mental Health because that entity lacks the capacity to be sued. See Or.Rev.Stat. §§ 30.310-30.320, 30.260; Eaglesmith, 73 F.3d at 860.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.